Citation Nr: 1443278	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected cervical spine disability.

3.  Entitlement to service connection for hearing loss disability of the left ear.  

4.  Entitlement to an initial compensable rating for service-connected right third mallet finger.

5.  Entitlement to an initial rating in excess of 30 percent for service-connected left shoulder impingement with left cervical radiculopathy and carpal tunnel syndrome of the left hand (left shoulder disability).

6.  Entitlement to an initial rating in excess of 20 percent for service-connected cervical spine surgery residuals (cervical spine disability).

7.  Entitlement to a rating in excess of 20 percent for service-connected lumbar degenerative disc disease with right lumbar radiculopathy, status post laminectomy (low back disability).

8.  Entitlement to a compensable disability rating for onychomycosis.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1974, from January 2002 to February 2002, from April 2002 to January 2004, from February 2004 to September 2005, and from November 2005 to December 2009.  He had additional service in the Air National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in March 2010, October 2010, and June 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

While the Veteran was previously represented by the National Association of County Veterans Service Officers, he has since revoked that appointment.  He submitted a VA Form 21-22 in October 2012, designating the agent who is identified on the front page as his representative.  The Board recognizes this change in representation.

The Veteran and his wife testified before the undersigned Veterans Law Judge during a videoconference hearing in April 2014.  A transcript of the hearing has been associated with the record.

The record before the Board consists of an electronic file known as Virtual VA and an electronic file known as the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a headache disorder and left ear hearing loss disability and the issues of entitlement to increased ratings for the left shoulder, cervical spine, low back, and onychomycosis disabilities are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  At the hearing on appeal in April 2014, the Veteran withdrew the appeal for a compensable rating for mallet finger of the third digit of the right hand. 

2.  The Veteran's tinnitus originated during his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for mallet finger of the third digit of the right hand have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.3.04 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

At the April 20141 hearing, the Veteran indicated his desire to withdraw his appeal for entitlement to a compensable rating for mallet finger of the third digit of the right hand.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue and it must be dismissed.

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for tinnitus, which he contends originated in service.  He reports that he experienced in-service noise exposure during his periods of active duty from working on the flight line and from weapons.  As reflected in his DD 214s, his occupational specialties in service included aircraft maintenance specialist and fuel helper.

Records dated during the Veteran's active duty service do reflect his reports of tinnitus while in service.  A March 2008 private record includes his report of experiencing a "hissing" sound in his left ear that began three months prior.  Subsequent service treatment records dated in April 2008 and July 2008 also note the Veteran to have tinnitus.

The Veteran underwent a VA audiological examination in March 2013.  Following a clinical examination and review of the record, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of service noise exposure.  The examiner based this opinion, in part, on an absence of complaint of tinnitus in the service treatment records.  However, the examiner's opinion does not acknowledge the multiple notations of tinnitus included in the Veteran's 2008 medical records.  Thus, the March 2013 VA examiner's negative opinion is non-probative because it is based on the inaccurate premise of no in-service report of tinnitus.  

The Veteran is competent to address the presence of tinnitus since service, and the record does not contain evidence tending to impair the credibility of this assertion.  Based on the Veteran's statements of the onset of tinnitus in service and its continuation since service, and the March 2008, April 2008, and July 2008 in-service endorsements of the same condition, the Board finds the preponderance of the evidence favors the claim.  Service connection is thus warranted.


ORDER

The appeal for a compensable rating for mallet finger of the third digit of the right hand is dismissed.

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is needed with respect to the Veteran's remaining claims.

The Veteran seeks service connection for headaches that he claims were caused or aggravated by his service-connected cervical spine disability.  He asserts that he has experienced headaches ever since he underwent surgery in 2008 for his cervical spine.  

It is unclear from the medical evidence currently of record as to the exact nature and etiology of the Veteran's claimed headache disorder.  A June 2010 VA examination report shows that the Veteran has been diagnosed with migraine headaches, which the examiner concluded were not cervical generated headaches.  In contrast, an April 2014 private treatment record reflects a diagnosis of "cervicogenic headache with high likelihood (>50% chance) related to posterior laminectomy and scarring."  Not only does this evidence reflect conflicting medical diagnoses, but the Board notes that neither examiner provided any rationale to support their opinions as to the etiology of these disorders.  Given this, the Veteran must be afforded an additional VA examination in order to reconcile the varying diagnoses and so that an adequate medical opinion can be obtained that addresses whether any headache disorder present during the pendency of the claim is related to a service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4); Colvin v. Derwinski, 1 Vet. App. (1991) (finding that when medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination).  

Regarding the Veteran's increased rating claims, the record reflects that he last underwent examinations to assess the severity of his service-connected left shoulder and cervical spine disabilities in June and July of 2009.  During the April 2014 hearing before the undersigned, the Veteran essentially testified that these disabilities have gotten worse since the 2009 VA examinations.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, the Veteran must be afforded contemporaneous examinations to determine the current severity of his service-connected left shoulder and cervical spine disabilities.

The Board also notes that VA and private medical records have been associated with the record since the Veteran's claims were last adjudicated in a December 2010 statement of the case.  The Veteran has not waived his right to have this evidence initially considered by the originating agency.  Thus, the originating agency must consider this evidence when readjudicating the remanded claims.

Finally, the record reflects that the RO denied the claims for service connection for hearing loss disability in the left ear and for increased ratings for low back and onychomycosis disabilities in the June 2013 rating decision.  In May 2014, the Veteran submitted a notice of disagreement as to these denials.  The Veteran has not been issued a statement of the case with respect to these claims.  Therefore, the issues must be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Issue a statement of the case to the Veteran and his representative concerning the issues of service connection for hearing loss disability of the left ear, entitlement to a disability rating in excess of 20 percent for the low back disability, and entitlement to a compensable rating for onychomycosis.  The Veteran must be informed of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the matter or matters are returned to the Board for further appellate action.

2.  Undertake appropriate development to obtain any outstanding VA records and private medical records relevant to the issues on appeal.

3.  Then, the Veteran should be scheduled for a VA examination by a physician with appropriate expertise who has not previously examined the Veteran to determine the nature and etiology all headache disorders present during the pendency of the claim.  All pertinent evidence must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify each headache disorder that has been present during the pendency of the claim.  The examiner should state an opinion with respect to each headache disorder present during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder was caused by or permanently worsened by a service-connected disability, to include the Veteran's service-connected cervical spine disability.  

In providing the requested opinion, the examiner must consider and reconcile any conflicting medical opinions or evidence of record.

The rationale for all opinions expressed must be provided.  If the requested opinion cannot be provided, the physician should explain why.  In particular, if the opinion cannot be made without resort to speculation, the physician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completion of all record development, afford the Veteran a VA examination or examinations by an examiner or examiners with sufficient expertise to determine the severity and manifestations of the Veteran's left shoulder and cervical spine disabilities.  All pertinent evidence should be made available to and reviewed by the examiner(s), and any indicated tests and studies should be performed.

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).  
5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


